              Case 20-11785-CSS         Doc 243      Filed 07/29/20    Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                 )
 IN RE:                                          )     Chapter 11
                                                 )
 BROOKS BROTHERS GROUP, INC., et al.             )     Case No. 20-11785 (CSS)
                                                 )
                                                 )
 Debtors.                                        )



                        NOTICE OF APPEARANCE AND
                 REQUEST FOR SERVICE OF NOTICES AND PAPERS

       PLEASE TAKE NOTICE that Clark Hill PLC hereby appears in the above-referenced

Chapter 11 case as attorneys for Palmer Management Group and pursuant to the Bankruptcy Rules

202 and 9010(b) and § 1109(b) of the Bankruptcy Code, requests that copies of all notices and

pleadings given or filed in this case be given and served upon the following:

                              Karen M. Grivner, Esq.
                              CLARK HILL, PLC
                              824 N. Market St. Suite 710
                              Wilmington, DE 19801
                              Tel. (302) 250-4749
                              kgrivner@clarkhill.com

                              and

                              Nola Rooney Bencze, Esq.
                              CLARK HILL, PLC
                              210 Carnegie Center, Suite 102
                              Princeton, NJ 08540
                              Tel. (609) 785-2924
                              NBencze@clarkhill.com

       PLEASE TAKE FURTHER NOTICE that the foregoing requests includes not only the

notices and papers referred to in the Bankruptcy Rules specified above, but also includes without

limitation, any notice, application, complaint, demand, motion, petition, pleading or request




260346276
              Case 20-11785-CSS         Doc 243     Filed 07/29/20     Page 2 of 2




whether formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, telegraph, telex or otherwise filed or made with regard to the above-captioned case and

proceedings therein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive Palmer

Square Management: (i) right to have final orders in non-core matters entered only after de novo

review by a higher court; (ii) right to trial by jury in any proceeding so triable herein or in any

case, controversy or proceeding related hereto; (iii) right to have the reference withdrawn in any

matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims actions,

defenses, setoffs, or recoupments to which Palmer Square Management is or may be entitled under

agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are reserved.

Dated: July 29, 2020


                                      By:    /s/ Karen M. Grivner
                                             Karen M. Grivner (No.4372)
                                             CLARK HILL PLC
                                             824 N. Market St. Suite 710
                                             Wilmington, DE 19801
                                             (609) 785-2924
                                             kgrivner@clarkhill.com
                                             Attorneys for Palmer Square Management




260346276
